 158DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDBeverly Enterprises,d/b/a Provincial House TotalLiving CenterandWilliam MulderandAntho-ny CoffmanandLocal 547, International UnionofOperating Engineers,AFL-CIO. Cases 7-CA-20499, 7-CA-20500, 7-CA-20501, 7-CA-20584, 7-CA-20779, and 7-CA-2117615December 1987DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 26 September 1984 Administrative LawJudge Robert T. Wallace issued the attached deci-sion.The General Counsel filed exceptions and asupporting brief, and the Respondent filed a briefin response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions as modified2 and to adopt the recom-'The General Counsel has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDryWall Products,91NLRB 544 (1950), enfd 188 F 2d, 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findings2 In agreeing with the judge that the Respondent did not impose anurlawful no-solicitation/no-distribution rule by forbidding employees topost materials on the "official" bulletin board next to the lobby withoutfirst obtaining permission, we note that there is no credible evidence thattheRespondent administered this rule in a disparate mannerWe alsonote that the testimony of Administrator White, which the judge credits,is that she informed employees that they could not solicit union member-ship or distribute union literature on "work time," rather than "workhours," as the judge states SeeOur Way, Inc,268 NLRB 394 (1983)We agree with the dismissal of the allegation of unlawful impression ofsurveillance, but not for the reasons expressed by the judge The creditedtestimony of employee Hutchins was that Supervisor White had stated toan assembled group of aides that if they saw union organizer Lillie out-side of the facility again, they should "come and get her right away soshe could call the police " The General Counsel argues that White wasattempting to engage the assistance of employees in watching the unionrepresentative's activities, and thereby it was a"de factorequest for re-ports on the Union activities of its employees " However, the evidenceshows the following that the Employer had maintained a no-solicitation/no-distribution rule (upheld by the judge as lawful in formand application) that excluded nonemployees from the premises, thatLillie had previously trespassed on the Respondent's premises, and thatWhite had ordered her off the property Following this episode, Whiteagain saw Lillie outside of the facility, distributing material, whereuponWhite summoned the employees and asked them to report any future oc-currencesWhile it is true that White indicated her opposition to theUnion, there is no suggestion that her request was designed to encourageemployees to report either on the union agent off the premises, or on anyinstances of union activity generally among the employees themselves,which clearly would have been unlawful SeeHeadquarters Plaza Hotel,276 NLRB 925 fn 1 (1985), enfd mem sub nomNLRB Y Olnick,800F 2d 1136 (3d Cir 1986) Under the circumstances, the General Counselfailed to establish how the supervisor's request would in fact have had areasonable tendency to prompt among employees fears of any reprisals orcoercion for any of their own legitimate union activitymended Order which is modified to reflect theamended Remedy.The judge found that the Respondent violatedSection 8(a)(1) by requiring second-shift employeesarriving early for work to wait in the lobby insteadof the breakroom for the purpose of inhibiting dis-cussions between employees on different shifts con-cerning union matters. However, the judge con-cluded that the Respondent's misconduct constitut-ed an insubstantial violation of the Act for which aremedial order would serve no purposeWe dis-agree.The Respondent's second-shift employees werenot required to start work until 2:30 p.m. Frequent-ly,however, second-shift employees arrived at theRespondent's facility as early as 2 p.m. Early arriv-ing employees normally waited in the Respondent'sbreakroom until the start of their shift. There is noevidence that, before the advent of the Union'scampaign, the Respondent had restricted early ar-riving employees' use of the breakroom or employ-ee conversations in the breakroom.On one day during the Union's organizing cam-paign in late March or early April 1982, second-shift employees Tucker and Hutchins arrived earlyforwork, at approximately 2 p.m. They went intothewomen's lounge where they began discussingthe Union with two 'first-shift employees The di-rector of nursing, Scarff, then entered the loungeand, after a few moments, asked the employeeswhether they were discussing the Union. Hutchinsreplied that she did not think it was any of Scarff'sbusiness, and Scarff responded that she did notwant them discussing the Union in the facility onfacility time and that they would have to wait inthe lobby until it was time to punch in.Meanwhile second-shift employeesGoodmanand Coleman, who had also arrived for work earlythat day and were in the breakroom, were told byCharge Nurse Yanny that they would have to sit inthe lobby until their shift started.When Colemanasked why, Yanny stated that "a lot of Union ac-tivitywas going on between shifts," and that Cole-man would have to talk to Scarff or AdministratorWhite about the matter.When approximately 10 second-shift employeeslatercongregated in the lobby, AdministratorWhite appeared and explained to everyone presentthat the Respondent was enforcing a facility ruleagainst premature arrivals and that the rule hadbeen in its policy book all along.3 Although the3The testimony of employee Tucker, whom the judge generally cred-ited on this issue, was that White also told them that she was enforcingthe rule because she did not want them talking with employees on othershifts about the Union287 NLRB No. 19 PROVINCIAL HOUSE LIVING CENTERtestimonywas that White then went to get thepolicy book to show them, there is no evidencethat she ever showed the book to the employees.It is evident that the Respondent enforced therule against premature arrivals solely for the pur-pose of preventing discussions between first- andsecond-shift employees concerning union matters.4This unlawful purpose was communicated to a sig-nificant number of second-shift employees by high-levelofficialsof the Respondent. Furthermore,there is no evidence that the Respondent ever re-voked this rule Accordingly, we conclude that theRespondent- violated Section 8(a)(1), and we shallorder an appropriate remedy.THE REMEDYHaving found that the Respondent engaged in anunfair labor practice in violation of Section8(a)(1)of the Act, we shall order the Respondent to ceaseand desist from such conduct. We shall also orderthe Respondent to post an appropriate notice andtake affirmative action in order to effectuate thepolicies ofthe Act.ORDERThe National Labor Relations Board orders thattheRespondent, Beverly Enterprises, d/b/a Pro-vincialHouse Total Living Center, Kalamazoo,Michigan, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a) Prohibiting employees from arriving at workearly and using the breakroom in order to preventthem from discussing union matters with other em-ployees.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Post at its facility in Kalamazoo, Michigan,copies of the attached notice marked "Appendix."5Copies of the notice, on forms provided by the Re-gional Director for Region 7, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-ticesto employees are customarily posted. Reason-able steps shall be taken by the Respondent to4 See,e g,Dutch Boy,Inc, 262 NLRB 4, 6 (1982)If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "159ensure that the notices are not altered, defaced, orcovered by any othermaterial.(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT prohibit employees from arrivingatwork early for the purpose of preventing themfrom discussing union matters with other employ-ees.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.BEVERLY ENTERPRISES,D/B/A PRO-VINCIALHOUSETOTALLIVINGCENTERCornele A. Overstreet, Esq.,for the General Counsel.Ronald J.SantoandRobert L Duty, Esqs. (Dykema, Gos-sett,Spencer,Goodnow & Trigg),of Detroit, Michigan,for theRespondent.DECISIONROBERT T. WALLACE, Administrative Law Judge. Onseparate charges filed on April 5, 1982, by WilliamMulder, Anthony Coffman, and Local 547 (the Union),and by the Union on April 28, June 11 (amended June25), and September 16, 1982, an original and two amend-ed consolidated complaints were issued on May 21, July14, and November 15, 1983, respectively The primaryissues arewhether the above-namedRespondent (TLC)during the Union's organizing drive engaged in unlawfulsurveillance,coercive interrogations,otherwrongfulinterferences with employees' rights, discriminatorily dis- 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcharged five nurses aides,'and unlawfully disciplined an-other (Donna Hutchins), in violation of Section 8(a)(1)and (3) of the National Labor Relations Act The caseswere tried before me at Kalamazoo,Michigan,on Febru-ary 7-9, March 21-24, and. May 24-27, 1983.On the entire record,including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel and the Respondent,Imake the followingFINDINGS OF FACT1.JURISDICTIONRespondent,a California corporation,operates numer-ous nursing care facilities throughout the United Statesincluding,as here pertinent,a nursing home with 117beds for developmentally disabled individuals of all agesatKalamazoo.During a representative 1-year periodendingDecember 31, 1981, it had gross revenues inexcess of$500,000. It admits,and I find,that it is an em-ployer engaged in commerce within the meaning of Sec-tion2(2), (6), and (7) of the Act, and that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.II.ALLEGED UNFAIR LABOR PRACTICESA. BackgroundMulder was hired on February 26, 1981. During thecourse of his orientation interview,the assistant directorof nursing,Kerrann Hassan, according to custom,recitedan item from the policy manual as followsProvincial House employees do not need-and willnever need-a union to further their interests TheCompany accepts full responsibility to take thesteps necessary to satisfy employees wherever possi-ble.We know that an outside third party creates abarrier and weakens the cooperative spirit betweenemployees and administrationWe believe we canmost successfully satisfy employees and, therefore,provide qualitypatientcarewithout the involve-ment of a union. .Unions generally promise that their representationwillprovide employees with better wages andworking conditions. In fact,a union cannotassureemployees of anything. It can only guarantee theadditional expense of initiation fees, monthly dues,fines, special assessments and the possibility of thefinancial hardship of a strikeMulder worked as an aide until December 17 when heresigned on disapproval of his request for extended leaveto vacation in Florida. During his 10 months on the jobhe occasionally overheard employees mention unions incasual conversations.On January 7 he applied for, and was granted, rein-statement by the director of nurses, Sonya Scarff. Butshe told him that although his work had been good she1Mulder,Coffman, Rose Tucker, Rodney Zabonick, and CarolynColemanhoped he would correct what she perceived as a deterio-ration of attitude(i.e., resistence to supervision and impa-tiencewith residents) occurring toward the end of hislast termMulder assured her his performance would im-prove.Shortly thereafter (on February 8) Hassan interviewedand hired "Tony" Coffman as an aide. The latter lived inthe same house with Mulder and had been recommendedby him. Two days later Mulder developed appendicitis,which necessitated an operation and emergency leaveuntilMarch 5Around March 1, Coffman was approaching the frontentrance to the facility when a man handed him a proun-ion leaflet and a business card bearing the legend "BruceLillie-FieldRepresentative.Local 547 " As he ac-cepted the items and proceeded toward the door, Coff-man observed the administratorof TLC, Evelyn White,staring at him and Lillie from her office window and, ashe entered,White rushed out, headed towards Lillie.Coffman went to the nurses' station located in the centerof the facility where he met aide Hutchins. He told herabout the encounter and both found it to be "extremelyfunny" particularly becauseWhite seemed so upsetAfter changing his clothes and punching in, Coffman re-turned to the nurses' station and found White addressinga group of nurses and aides.She told them, in effect, that a union man was outfront, that he was not authorized to be on the premises,and that if he appeared there again they were to tell herright away so she could call the police.2Aide Tucker missed hearing White's remarks as shewas in the ladies lounge changing into her uniform Buton overhearing conversation, of aides who had returnedfrom the meeting, she blurted out: "Union? That's whatthis place needs I'm all for it!"Mulder returned to work on Friday, March 5 Be-tween that time and March 9 when he was terminated,he claims that he, Coffman, and Hutchins on "quite afew occasions" talked of the need for a' union withinhearing range of other employees while on duty and inthe breakroom I find his and similar testimony of otheralleged discriminatees vague, contradictory, and general-ly insufficient to establish that any significant protectedunion or concerted activity took place during thatperiod. 32Coffman's initial version of White's comments differs materially fromHutchins' and, indeed,from his own restatement on cross-examination Ihave credited Hutchins'accountAlso I note,but have not credited,White's flat denial of the entire incident In addition,Idecline to creditMulder'scontention that he was present during the incident NeitherCoffman nor Hutchins corroborated his presence Indeed, both state thatthey related the incident to him3Although Hutchins vividly recalled an incident wherein she toldMulder "we need a union"as they sat back-to-back feeding residents inthe dining room and then,on hearing a warning sound (ssh) fromMulder,looked up and saw a charge nurse(LPN Ann Williams)standingnearby"staring at us with her hands on her hips,"Ifind her accountcontrived and decline to credit her Among other things, I note thatMulder made no mention of the incident and Williams had no recollec-tion of it PROVINCIAL HOUSE LIVING CENTERB. Discharge of Mulder and CoffmanMulder and Coffman were terminated on March 9 and10,respectivelyConcerning the surrounding circum-stances, their testimony, and that of other alleged discri-minatees also is marked by significant disparities. The ac-count that follows is a composite, key portions of whichare based on a credited testimony of a charge nurse(LPN Ric Bubin)Mulder and Coffman rode to work together on March9.After they punched in about 2:30 p m., Coffman wasassigned to assist in giving baths in the "slab" room andMulder, due to his convalescence, was given "shavingand nails," a light duty assignment usually performed inthe rooms of residents.In assigning him to that job,Mulder's hall monitor(aide Coleman)cautioned him tobe careful because another monitor (aide Mary Webster)had complained to her that he and Coffman were spend-ing too much time on each others' halls, to the detrimentof residentsWhen Coffman reported to the slab room he was visi-bly disturbed because he had dust been told by Websterto stay away from Mulder. The regular attendant,Hutchins, found him "grouchy" and she attributed thatcondition at least in part to the fact that he did not likegiving baths and felt that he had been given that assign-ment too often.About 3 p in Mulder entered the slab room and, onnoting the presence of several residents,asked Hutchinsif she needed help in blow-drying their hair. On receiv-ing a negative reply, he sat down to rest "because [other-wise] I would get my work done too quick . . . [and atthe end of the shift would] have to be sitting in the hallfor three hours " He had barely sat down, however,when Coffman, in an apparent rage, shouted, "All I wantto do is get the fuck out of here" and fled sobbing fromthe room. Shortly thereafter Coffman obtained Bubin'spermissionto go home and he left the facilityMulder continued to sit in the slab room tallking toHutchins for about a half hour, at which time Bubin en-tered on routine inspection and asked him why he wassitting thereMulder's terse reply was, "Talking," where-upon Bubin told him, "I would rather have you work. . go back to your assigned area " Bubin then left andwent to the nurses' station.Moments later Mulder cameout, and as he entered a wing of the facility occupied bynumerous residents he shouted,"They can take this goddamn job and shove it up their ass." The outburst wasloud enough to be heard clearly by Bubin, who wasabout 38 feet behind Mulder, and by aides, who werefolding towels in the hallway of the wing approximately80 feet ahead of him.44 I have not accepted the claim of Mulder and other alleged discrimm-atees that he uttered the quoted language softly and minus the words"god damn" and"up their ass " Among the more salient disparities intheir testimony relating to this incident,Inote that Hutchins agrees withBubm that Mulder'soutburst occurred as he was walking away from thenurses' station (Tr 1162, 1657), while Coleman and Tucker claim thatMulder had been folding towels with them and that the incident hap-pened as he was walking away from them toward Coffman, who ap-peared at the entry of the wing and had beckoned Mulder to come tohim (Tr 609, 758) Also,Inote that in his testimony on direct examina-tion,Coffman states that after he left the slab room he did not see Mulderagain at the facility that day(Tr 302)Further,Inote that Zabonick ad-161Bubm quickly overtook Mulder and told him to punchout and report to Scarffs office. There Scarff acceptedBubin's account of the incidents and told Mulder that hewas terminated for using obscene language in the pres-ence of residents.6 Concerned that a discharge mightpreclude him from obtaining work at a geriatricnursinghome in Florida, Mulder asked and was given an oppor-tunity to resignin lieuof being fired. According toMulder,in agreeing to his request Scarff said that "Ibetterwatch my mouth, that old people could tell onyou where these retarded kids can't "'On reporting to work the next day, Coffman went toScarff's office and told her he was upset by Mulder's ter-mination adding that"just because we live together and. . . are a little bit feminine doesn't mean we are gay."Scarff told him she was not going to respond to that andadvised him to go back out and do his workCoffman then went to his assigned area where hepromptly baited hall monitor Webster when she gavehim an assignment by asking her if it was a direct orderand if she would write him up for failing to obey Web-ster chose to ignore the challenge and Coffman proceed-ed to carry out the assigned job. However, stung by hissarcasticmanner, she asked him shortly thereafter whatwas bothering him He replied that he was upset becauseshe had told other hall monitors that he was gay With-out saying a word Webster left only to return momentslaterwith two other monitors (aides Janice Phillips andColeman); and she heatedly challenged him to say whichone she had told. He opted not to reply, and Colemaneased the situation by asking Webster if Coffman couldvances A version of the incident that differs from all others (Tr 511, 588-595) and one that I find totally unreliable5Mulder claims that during the course of this interview Bubin volun-teered that he was going "to go through the facility with some kind of anax[and] take care of a bunch of my friends " I decline to credit thatclaim noting,among other things,that he did not see fit to mention itwhen giving his affidavit to a Board agent on April 27, 1982Although an attempt was made to show that Mulder's forced resigna-tionwas discriminatory because other employees were not punished forusing "cuss" words, I find the effort unpersuasive Although, as concededby Bubm, there were occasions when employees swore in his presencewithout being disciplined, there is no indication that they did so loudlyenough to be overheard by residents Nor is there any showing (apartfrom discredited testimony of Zabomck)that Bubm was in a position tooverhear the above-described outburst by Coffman in the slab room Asto the several specfic allegations that Bubm swore in the presence of resi-dents, I accept his denial In that respect,Inote that Mulder testified thathe never heard any supervisor swear in front of a resident and Coffmanstated he was unable to recall a single instance where Bubm swore in thepresence of a residentHutchins claims that on the following day she overheard Bubm tellanother aide (Barbara Janis) that he was sorry he had to fire Mulder buthe was going to perform "a little surgery[to] get rid of the goof-offs " She also claims that Janis followed her back to the slab room andvolunteered that Bubin had told her he figured the "Union stuff goingon" would stop if he made an example of a good employee like MulderIndeed,further along in her testimony Hutchins swears that Bubin toldher essentially the same thing around April 8 in the presence of aides JeffHibbard and Sondra Minor Bubm denies ever having made the state-ments attnuted to him in that circumstance,and because the alleged con-versations lack corroboration and are not mentioned in an affidavit givenby Hutchins to a Board agent on April 27, 1982, here too I decline tocredit her 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwork with her that evening in exchange for another aideWebster agreed 8Coffmancontinued to seethe with indignation overMulder's termination and in the breakroom during the4:30 p.m. lunch period he told a group of aides(includ-ingMary Rhem,Webster,and Hutchins)that "some-thing" would happen later in the afternoon when Mulderreturned to the facility with his attorney.Also, he ac-cused Bubin of dispensing drugs to aides and,referringtoWebster as a "two-faced bitch,"said that she hadabused residents,and was spreading rumors about him.Webster promptly left the room and finished her lunchin the lobby.At the endof thelunch period,Coffmanreturned tohis hall and shortly thereafter saw Mulder leave the fa-cilitywith his lawyer.Sensing that Mulder had not ob-tained reinstatement,Coffmanwas depressed;and about7 p in. he phoned Mulder's house onlyto findthat hisapprehension was well-founded.Angry,he again went tothe breakroom where he sat with Hutchins and briefedher on the situation.She urged him to tone down so asnot to be overheard by other aides present-includingRhem Rejecting that advice,he raised his voice all themore andtold her, "That's okay. It's all going to be overtonight It's all going to be out in the open."Then ad-dressing the other aides he urged them to come toMulder's house that evening for free beer and pizza andan opportunity to see the place exposedon TV,addingthat transportation would be provided.He extended the same invitation to about 10 peoplepresent in the breakroom at 9 p.m., including ActivitiesDirectorGloria Isenhour and aidesKevin O'Donnell,DianeWallace,Minor,Webster,Rhem,and HutchinsThistime,however,he prefaced the invitation withheated comments to the effect that Mulder had beentreated unfairly and that it was necessary to' do some-thing to bringTLC toits knees by exposing the fact thatBubin and other nurses had given"drugs" to aides andthatBubin and Webster had abused residents verballyand physically;and he concluded by again referring toWebster as"a two-facedbitchwho talked about peoplebehind their backs."Withthat,Webster stood up, shout-ed, "I've had it with this asshole,"and left.9Throughout the day Bubin received several reports ofCoffman's remarks;' 0 and, when he observed Coffmanabout 9 30 p in chatting with four or five aides in thehall of a residential wing, he had had enough He calledtoCoffman, and as they walked together towards thenurses' station he told him to leave the facility at once,adding that he knew of the "repugnant" allegations hehad been making against him. Coffman responded loudly,"You think you have the power of life and death overeverybody in this building and that you are god and . . .can hire and fire people at will " By this time they hadarrived at the desk area where Bubin again told Coffmanto leave, and indicated he could use the phone to call fora ride Coffman, sensing Bubin's suppressed rage, beganto bait him saying, "What if I don't wish to leave?""Then," said Bubin, "I can make you leave" The dia-logue continued:Coffman- Are you threatening me?Bubin: No, I am not threatening youCoffman:Would you like to punch me?Break my neck?And before Bubin could reply. Coffman turned aroundand shouted at the top of his voice, "Everybody, every-body! Ric is going to assault me He wants to break myneckHe wants to hit me." Bubin, struggling to controlhimself, responded, "No, I'm not going to assault you,but I will have you removed one way or another." Coff-man then called Mulder's home The latter's mother an-swered and he screamed at her to call the police becauseBubin was going to assault himThe police came a few minutes later, and with theirarrivalCoffman assured them that no assault had oc-curred and opted to leave, but not before calling Bubin"a god damn faggot "" To which the latter rejoined,"I'm not a practicing member of your religion "On returning the next day Coffman was met by Scarffwho told him he was terminated for being loud and dis-ruptive to the detriment of resident care and for makingfalse accusations in regard to distribution of drugs andpatient abuse at the facility.' 2 He offered no defense In-stead he left in a hurry saying he would sign any neces-sary papers later.11Coffman mentioned his meeting with Scarf and the described en-counter with Webster only on cross-examinationIn his initialtestimonyhe had claimed that he was transferred to Coleman's hall because he hadtoldWebster to "shut up" after she had pestered him repeatedly aboutwhat he was going to do about Mulder's firing Also, I note that Cole-man, contrary to the testimony of both Webster and Coffman, states thatWebster merely told her she was "having problems" with Coffman anddid not say that Coffman had accused her of saying he was gay9Coffman claims that he addressed aides in the breakroom only oncethat day, that he used the word "medications" rather than "drugs," thathe did not name any particular nurse as having dispensed them to aidesor as having abused residents, that he referred to Webster only as "two-faced," that he did not mention TV coverage, and that he had invited areporter to Mulder's house solely to obtain publicity for the beginning ofan organizational drive I find improbable and have not credited any ofthose assertions,and, to the extent Hutchins' testimony agrees with Coff-man's,Ihave not credited hers either I note, however, Hutchins'state-ment thatCoffman referred to nurses who gave aides "drugs " Also Inote thaton cross-examinationCoffman admitted having no personalknowledge of medications being given to aides with the exception of oneinstance when a nurse (not Bubin), whom he preferred not to identify,gave him "something" for a headacheC. Discipline of HutchinsOn March 7, Hutchins had been employed at TLC for3months; and in mid-March she received a 90-day eval-uation from her supervisor, Charge Nurse Williams. Al-though the evaluation reflected "average" performancein seven of eight listed categories, she received a "below10As filtered through the several acounts of Webster, Rhem, andO'Donnell, Bubm's perception was that Coffman intended to expose himto the media for "selling and distributing narcotics[aswell as] abus-ing residents in the facility "11Coffman also testified that during the encounter Bubm pushed himand threatened to "rip my fucking face[and] run my fucking assover " I credit none of thisi2 I find patently contrived and self-serving Coffman's testimony thatScarff also told him he was being fired for trying to organize the aidesand that she went on to say, "The only organization the aides neededwas management " PROVINCIAL HOUSE LIVING CENTER163average" rating under "attitude" with a written commentas follows: "attitude needs improvement . . . must watchhow she acts toward staff and aides, otherwise a goodaide."According to Hutchins, Williams orally explainedthat the low mark was because "with all this stuff goingon . . . you gripe about the place" and that White hadtold her to keep that circumstance in mind in givingevaluations.Williams denies making that statement aswell as ever having been so instructed by White. I credither denial.D. Organizational DriveBeginning on the evening of March 10 and extendingat least through April 1982, a number of employee meet-ings were held outside'the facility.'3 Initially, discussionfocused on possible ways of publicizing instances of al-leged malfeasance by Bubin, Webster, and other nursesin retaliation for perceived unfairness in the firing ofMulder and Coffman. But at the later meetings emphasisshifted to protecting and benefiting themselves by actingcollectively through either their own "Association ofAides" or the Union. Until March 30, however, their ef-forts entailed nothing more than talk among themselves.On that day there was a lunchtime meeting of aides atMulder's house during the course of which Hutchinsphoned the "Union guy" (Lillie). He came right over,talked to them, and left a stack of union authorizationcards as well as a generous supply of a prounion flier en-titled "It's The Law!"There followed a flurry of organizational activity be-ginning with distribution of copies of the flier through-out the facility that evening. According to Hutchins, sheand other aides (Robin Massey and Hibbard) hung them"all over the place," including one that was taped to thedoor of Administrator White's office.The distribution effort elicited a comment from Whiteon the following day (March 31) during the course of apreviously scheduled monthly meeting of aides. She re-minded them of the no-distribution/solicitation rule ineffect at TLC and went on to explain that solicitingunion membership and distributing union literature couldtake place only on their own time in the breakroom andnot during working hours or in the halls.'' In addition,White and Scarff addressed a large list of other items ona preprepared agenda. Those included: (1) an exhortationto report promptly any fall or other mishap involvingresidents's as well as any instance of abusive conduct11Eleven aides attended one or more of the meetings. These were thesix alleged discriminatees as well as Minor, Hibbard, Deborah Harris,Laurie Phillips, and Joyce Goodwin. Zabonick attended two meetings(on March l l and 18) and promptly after each, and on his own initiative,he told Bubin what went on. In turn, Bubin told Scarff.'"Hutchins and Zabonick claim White told the assembled aides that"we couldn't hang things [anywhere] without permission," while Cole-man and Tucker understood her to say that nothing could be posted onthe bulletin board without permission. Tucker, however, was aware thatthe no-solicitation/distribution rule was as stated byWhite, and she feltfree to leave any kind of literature, including prounion fliers, in thebreakroom. Also, the evidence shows that the "no posting without per-mission" rule applied to the "official" bulletin board near the lobby andnot to another board located in the breakroom. Further, I find no credi-ble evidence that the rule was administered in a discriminatory manner.15This item was placed on the agenda because about I week earlierWhite and Scarff had observed extensive and unexplained bruises on thetoward them; (2) an admonition that because of com-plaints aides would no longer be given aspirin or Tylenolfor personal use; and (3) an announcement of policychanges entailing (a) immediate suspension of pay in-creases pending budget approvals, (b) cancellation, pend-ing resubmission and reapproval, of all special requestsregarding work schedules, and (c) implementation of anemployee benefit package including reimbursement forpayment of medical insurance premiums and a stock pur-chase plan under which TLC undertook to contribute $3for every $10 invested by employees.On the next day Hutchins and Tucker arrived at thefacilityabout 2 p.m., one-half hour before their shiftbegan. As they entered the lobby, Tucker began to chantexuberantly, "Union! Union! Union!" White was standingnearby. They went on to the ladies lounge where, whilechanging into uniforms, they began to discuss the Unionwith two aides (Julie and Annette) who were gettingready to leave after working the first shift. At that pointScarff entered the room and, after pausing momentarilyat a stall, inquired whether they had been discussing theUnion; and, when Hutchins replied that it was none ofher business, Scarff directed them to wait in the lobbyuntil their shift began. In the lobby they joined a numberof other second-shift aides who also had been told towait there. 16White explained to all present that she wassimply enforcing a rule that had been in the policy bookallalong. She went to get the book to show them thepertinent paragraph but was distracted from doing so onseeingMulder and Coffman in the parking lot placingfliers on the windshields of cars. She became excited,called them trespassers, and ordered two office clericalsto retrieve the fliers, a task they promptly performed. 17On April 2, having learned that another flier (wherein,among other things, aides were urged to "STICK TO-GETHER FOR A STRONG UNION") had been dis-tributed throughout the facility,White used the occasionto call another meeting at which she reiterated TLCpolicy in regard to distribution of literature. In additionshe told the aides that they did not need a union to speakfor them as her door was always open to anyone wishingtomake complaints or offer suggestions; and when anaide asked if they would lose benefits and go back tominimum wage if the Union came in, she replied that ev-erythingwould be negotiable.18 Also, either then orback and legs of resident C. The bruises had been called to Scarffs atten-tion by aide Shirley Rogers who worked the morning (or first) shift." Aides Terry Goodman and Coleman were among the group. Theyhad been in the breakroom but were told to leave by a first-shift chargenurse, Ellen Yanny, who volunteered that "a lot of union activity wasgoing on between shifts" and suggested they talk to White or Scarffabout the matter." Regarding the events described in this paragraph I have creditedtestimony of Hutchins, Tucker, and Coleman finding their accounts moreplausible than claims by White and Scarff that the ongoing organizationaldrive had nothing to do with their decision to begin enforcing a claimedrule against premature arrival at the facility and that the office clericalsacted on their own initiative in removing fliers from vehicles parked inthe lot.18Hutchins and Tucker have White saying that pending negotiationswages would revert to the minimum required by law and all benefitswould be lost. Among other reasons for not crediting their testimony, Inote that Coleman makes no similar claim. Indeed, in her affidavit datedContinued 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDaround that time Scarff told them that only a moronwould get involved in the Union 19 The latter commentinduced Tucker to drive to work on subsequent dayswith a poster prominently displayed in the "hatchback"window of her automobile reading. "Don't be a moronJoin the Union."The organizational drive continued with signatures onunion cards being sought throughout the facility byHutchins,Coleman,Hibbard, and Tucker, the latterbeing especially open about doing so in the presence ofsupervisorsOn one occasion Hutchins and Tucker worepin-type buttons bearing the legend "Woman's Place isinHer Union " However, they promptly removed thebuttons on being reminded by Scarff of the rule againstwearing sharp objects or dangling jewelry while on dutyin resident areas. Six aides (Hutchins, Tucker, Minor, L.Phillips,Mark Rhodes, and Camille Offord) each wrote"Union" across the top of their timecards.About April 8 Bubin had occasion to talk to a numberof aides (Hutchins, Tucker, Minor, Hibbard, and "an-other bath aide") in the dining room and/or the nurses'office .20 After telling them he sensed their dissatisfactionwith his judgment in regard to the terminations ofMulder and Coffman, he proceeded to explain that as asupervisor he sometimes had to make decisions that werenot "popular", and he exhorted them not to be "polar-ized" against him but instead to work "as an integralteam unit " When his message elicited mainly silence, heconcluded by assuring them that he would sue and seekpunitive damages from any employee who continued toaccuse him of selling narcotics and abusing residentsInmid-AprilWhite called a meeting at the centraldesk and told the assembled aides that organizing activi-ty on behalf of the Union appeared to have died down.She thanked them for their support And, in response tocontinuing questions from aides, she told them that itwas possible to retrieve signed union cards by phoningagents of the Board in Grand Rapids 21E. Discharge of ZabonickZabonick was fired on April 23,1982, at which timehe had worked atTLC for10 months.As noted, he at-tended an employee meeting on March 11 and anotherApril 27, 1982, Coleman states "I do not remember anything being saidabout losing benefits" Also not credited are Hutchins' uncorroboratedclaims (1) that on separate occasions White and Bubm said that unioniza-tionwould lead to a strike during which "strangers would be caring forour kids" and (2) that White told the aides that she would never allow avote19Although Hutchins and Tucker both claim that Scarff used theword "moron" in a different context (i e , they quote her as saying to theassembled aides "We can get any moron off the street to do what youare doing") I view their claims as mere hyperbole in that connection, Inote that this claim also is not corroborated by Coleman Further, I finditdifficult to believe that as head nurse Scarff would so demean the valueof services provided by all aides in her charge20 See fn 721Hutchins, Tucker, Coleman, and Goodwin all claim that White alsotold the aides that she could learn who had signed union cards by askingthe Board agentsWhite denies that claim, and I credit her Among otherthings, I note that Hutchins, who was the most affirmative in testifying inregard to the alleged additional comment, did not mention it when shedescribed the meeting in her affidavit dated April 27 Neither did shethere mention getting "swamped" immediately after the meeting by aidesasking for their cards back, as claimed in her testimonyon March 18, and promptly after each, acting on his owninitiative, he informed Charge Nurse Bubm about whathad transpiredAt the end of an authorized break on March 18, Za-bonick punched back in on both his own time card andthat of aide Massey But instead of going back to workhe returned to the breakroom where he resumed talkingtoMassey They were discovered, however, by AssistantHead Nurse Hassan She gave written warnings wherein,in addition to citing them for taking excessive breaks, shefaulted Zabonick for a rule violation involved in punch-ing another's timecard and Massey for allowing him todo so. Although she knew the incident was seriousenough to warrant discharge, Hassan felt that the warn-ingswere sufficient punishment because both aides ap-peared to be contrite Also she was aware that anotheremployee (aide Judy Barnum) had not been terminatedfor doing essentially the same thing For his part, Zabon-ick considered himself lucky not to have been firedOn April 2, Zabonick approached aide Jeff Hibbard inthe breakroom and asked for a union card. On receivingone he signed it and gave it back to Hibbard. Therewere a number of other aides present who might haveseen him sign the card, including his hall monitor(Rhem) and Doug Breninger The latter also signed andreturned a card to Hibbard. At the time Zabonick wasconcerned because' Hibbard, once a good friend, was nolonger speaking to him, and he believes that was becauseHibbard somehow had learned of his role as an informerThe incident that led to Zabonick's discharge occurredon April 19. According to his own account, he was inthe slab room about 8 30 p m giving a resident a tubbath when he was interrupted by Charge Nurse Williamswho told him to give the resident a whirlpool bath in-stead.He told her that he had almost completed the tubbath, that the resident's care sheet specified only a tubbath, that it was nearly breaktime, and that he had onemore resident to batheHer reply was that "she stillwanted him to do it" He took his regular 15-minutebreak at 9 p in without having given the resident awhirlpool bath. He is aware that some aides continuegiving baths until 10 p m., but after his break, he choseto join other aides who were watching a television pro-gram .2 2Shortly after 10 p inWilliams gave Zabonick a writ-tenwarning for failing to perform the assignment. Onthe following morning Scarff told Zabonick that he wassuspended pending an investigation of the incident, andon April 23, having completed her inquiries, she in-formed him that he was discharged However, at his re-quest, she allowed him to resign in lieu of being fired.22Williams states that she told Zabonick to give the resident a whir-pool bath on three separate occasions during the shift, and that hall moni-tor Rhem responded to her inquiry as to whether Zabonick had time togive a whirlpool by stating she had seen him reading a book dust beforeand after his 9 p in break In light of Zabonick's own testimony, as re-ported above, I see no need for additional credibility resolutions in thismatter PROVINCIAL HOUSE LIVING CENTERF Discharge of TuckerTucker also was discharged on April 23, at that timeshe had worked at TLC for about 15 months. The inci-dent that occasioned her discharge occurred on Satur-day,March 20, and it involved the extensive and unex-plained bruises on resident C. mentioned in fn 15 above.According to Tucker she was alone in a room withresidents 0 and C. on the evening of March 20 She hadput C. on a porta-potty and then proceeded to attend toO About 15 or 20 minutes later she went back to C ,lifted her from the potty to a standing position, and at-tempted to get her to walk a few feet to her bed. Tuckerdid this by using her own foot to "tap" first one foot andthen the other of the resident, all the while urging her towalk But after one or two tentative steps. .we got unbalanced.and she went upagainst the wall . . she slid down as I held her,and we wound up on the floor . . I had a hold onher the whole time, and I stood up for a minute[then] Iwent down to pick her up and Ilooked up and [aide] Karen Elliott was standingthere looking at me .Ikind of looked at herlike,"could you help me?" and [it appeared] shejustwasn't going to give any assistance so I pickedher up . and .sat [her] on the bed, she fell upto the front and I picked up her legs . . put up therailing and shut the door, and I proceeded to get. . [her, and the other resident ready]-for bed.Before tending to residents who, like C, were not nor-mally under her care, Tucker's practice was to reviewtheir care charts. But she does not recall an item enteredon C 's chart wherein C.'s walking program had beendiscontinued as of September 23, 1981During the inci-dent in question, however, she surmised that resident C.was not a walker Also, she was aware that a chargenurse was to be called promptly whenever a resident felland that an incident report was to be filled out. But shedid neitherAnother aide (Charles Fisher) claims to have wit-nessed the incident. He testified that he and Karen El-liottwere alone in the room helping each other tend toC 's roommate Hearing a voice saying "You know youcan help," he turned and saw Tucker guiding C. into theroom At that point C. began to fall. Tucker made a"haphazard" and unsuccessful attempt to prevent the fall,and C sprawled out on the floor. Tucker then kickedC 's leg just below the kneecap repeating while doing so."You know you can help." Fisher told her to stop thekicking and offered to help pick C. up. But Tucker re-buffed him, stating that she "could handle it." Fisher didnot pursue the matter, and as he left the room he ob-served Tucker bend down, lift C. from the floor, and"shove" her into bedAlthough Fisher was aware of the rule that a chargenurse was to be called whenever a resident fell, he madeno report because of another incident that occurred earli-er in the shift Resident D had wet herself in bed and heoverheard Tucker tell D.'s assigned aide (Hutchins) thatstandard procedure was to leave D in the wet bed forhalf an hour. Intervening, he told Tucker that she was165wrong They exchanged "words," and Fisher left tocomplain to Charge Nurse Bubm The latter made no at-tempt to talk to Tucker Instead, he assured Fisher thatTucker's advice was wrong "to the best of his knowl-edge," adding that he would check into the situationwith Scarff on Monday That experience, plus not want-ing to get into another argument with Tucker, led Fisherto opt not to report the second incident to Bubin.Scarff did not connect Tucker with resident C.'sbruisesuntilseveralweeks later when Charge NurseWilliams told her of information she receivedin a casualconversation with aide Elliott Scarff then tried to getElliott and Fisher to tell her what happened, but she wasnot successful until April 23 when they gave her writtenaccounts that conform substantially with Fisher's testi-mony in this proceeding 23 Scarff relied on those ac-countsin terminatingTucker later that day for beingabusive andnegligenttowards resident CAs between conflicting accounts of events occurringon March 20, I credit Fisher's testimony over Tucker's.He appeared to be an impartial witness In that regard, Inote that he was no longer employed by TLC when hetestified,and his statement that he had never workedwith or encountered Tucker before or after March 20 isuncontradicted24 Inaddition, I find plausible and accepthis reason for delay in reporting the incident in questionto officials of TLC. Further, I find unpersuasive theGeneral Counsel's claim that Fisher may have fabricatedhis story in order to retain, as depository of TLC funds,the banking institution for which he worked as a branchsupervisor at the time he testified. Nor am I persuadedby his argument that chargenurseWilliams' testimonythat "No one had seen any bruises . ." belies heretoforecredited testimony of White and Scarff (see fn. 15) thatthey saw extensive and unexplained bruises on C shortlyafterMarch 20 The quoted phrase at best is but a frag-ment of a patently confused answer of Williams to theGeneral Counsel's question, "What did Karen Elliott tellyou what had happened after that-after C had f -Allen tothe floor?" Her answer was, "No. I asked her if C washurt.No one had seen any bruises but I do not remem-ber the answer really." Taken in context, I think Wil-liamsmeant to say, "I don't remember Elliott's answerbut she may have said that neither she nor Fisher sawany bruises on C. dust after C. fell." In any event the re-corded answeris ambiguous,and I do not accept an in-terpretation that suggests a conspiracy otherwise unsup-ported in the record.G Dischargeof ColemanAide Coleman was discharged on July 10, 1982. Atthat time she had been employed byTLC for over 3years and she served as a hall monitor for most of thatperiod.Shortly after February 27, 1982, Coleman received a3-year evaluation in which she was given good or aboveaverage ratings in seven of eight listed categories. The23 Elliott did not testify probably because, as suspected by Tucker, shewent back to Jamaica shortly after quitting TLC on May 2, 198224 Fisher normally worked on the first shift and only on weekends 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDone category for which she received a below averagerating was"dependability," and thatratingwas accom-panied by a notation indicating she had beenabsent atotal of 23 days and tardy8 times.The absences hadbeen the subject of two written warnings by Scarfduring 1981, each of which contained a reminder ofTLC's policy that "more than one absence a month is ex-cessive."Despite thosewarningsColeman's attendance recorddid not improve. As of the date of her discharge she had19 absences during 1982, 4 of which occurred just priorto her discharge and under circumstances as follows:On May 25, Coleman submitted a written request for avacationbeginningon June 21 and extending throughThursday, July 1. Since she correctly calculated that shewas due to be off on the weekend of July 2-4, approvalmeantthat she would be off for 14 consecutive days.The request received prompt approval by Scarff despitethe fact that, as of June 21, Coleman would have beenentitled only to 5 vacation days with pay. On June 4, theduration of her vacation was extended by 3 more dayswhen Scarff also approved Coleman's request to gain theweekend of June 18-20 by switching days off with twoother aides.25On June 17 Coleman did not report to work at 2:30p.m. as scheduled. Instead, she phonedin at3:50 p.m.and told a charge nurse that she would be absent thatday because a doctor had given her "shots" that madeher unable to work.TLC next heard from Coleman at noon on July 5when she phoned in and told a charge nurse that she hadmissed a flight out of Baltimore on Saturday, July 3, be-cause "it wastoo early in themorning";and she ex-plained that the only other flight she could take on herround trip discount ticket departed on the following Sat-urday morning. She did not call TLC until July 5 be-cause "shewasn't due back until that day."On Saturday, July 10, Coleman's immediatesupervisorphoned and inquiredas towhether she intended toreport to work that day. Coleman replied that she wastired and preferred to remain at home. But on beingurged to do so, she reported to TLC at 2 p.m.She was met immediately by Scarff who told her thather employment was terminated for habitualabsenteeism.Colemansmiledand, on reading theterminationnotice,signedit and left.Another aide (Goodwin26) also was away on vacationduring approximately the same period as Coleman. OnJune 30 she had her brother phone in and report her in-ability to be back at work on July 1 as scheduled becauseof "car trouble" she was experiencing in Atlanta. Themessage alsoindicated that she would be back "as soonas possible." She returned to work on July 4, 2 dayslate.27Scarf asked her about the delayed return on the25Coleman claims she made this request only to accommodate theother aides.26 As notedin fn. 13, aide Goodwinattended one or more union orga-nizational meetings.On April 17 shesigned and gave back to Coleman aunion card.27Goodwin hada scheduledday off on July 3following day. She appeared to be satisfied with the ex-planation, and no discipline was imposed. Like Coleman,Goodwin had received two warnings during 1981 for ex-cessive absences.However, Goodwin had no previousabsences during 1982. In light of what I regard as signifi-cant differences in their respective situations, I decline tofind any unlawful discrimination resulting from the dis-parate treatment accorded Coleman and Goodwin.Goodwin also testified that, sometime after August 6,1982,Coleman's name came up in a conversation she washaving with a charge nurse (Myong Choi) in the breakroom, whereupon the following dialogue ensued:Goodwin: Yes, she used to be a hall monitor onC Hall.Choi: Oh, the one that got fired?Goodwin: Yes.Choi: Because of the Union?Goodwin: I don't know.Choi: Yes, because of the Union.In light of her earlier inquiry:"Because of the Union?"(Tr. 1141),Iview Choi's asserted last comment as noth-ing more than speculation on her part.Although, as indicated above, a number of aides otherthan the alleged discriminatees(e.g.,Hibbard,Minor, L.Phillips,Rhodes,Offord,and Goodwin) overtly support-ed the Union,they continued to be employed by Re-spondent as of the close of hearing-as did Hutchins al-though,at that time, she had been on medical leave forabout 1 year.H. Respondent's EvidenceMuch of the evidence introduced by Respondent hasbeen considered in connection with findings heretoforemade. Based on credited testimony of its regional super-visor,Katherine May Williams, I make the following ad-ditional findings:Respondent acquired a number of nursing care facili-ties inMichigan on January 1, 1982, including the onehere pertinent in Kalamazoo. Among otheradministra-tive changes put into effect at that timewas apolicy thatmade wage increases for employees dependent on theprofitabilityof the particular facility at which theyworked,i.e.,unless anduntil a facility was being operat-ed at a profit,no raiseswould be given to employeesworking there.The nursing home in Kalamazoo operated profitably(+ $8367) during the month of January. On March 15,however,Williams received a printout that reflected anet loss (- $8242) incurred during February; and in a visitto that facility on March 18 she promptly advised Whiteto tell the employees that raises (including automaticone's)would not be approved until the financialsituationimproved. As noted above, thatmessagewas orally com-municated at the next scheduled staff meeting on March31.By September, however, operationsagain becameprofitable and the moratorium on wage increases ended.There is no indication of any discrimination in the ad-ministrationof the moratorium.Williams also had occasion during the course of a visitto the facility on March 10 to examine a number of PROVINCIAL HOUSE LIVING CENTERrecords, including work schedules She found that staff-ing had become increasingly difficult because Scarff hadbeen liberal in approving employee requests to have cer-tain days off That discovery prompted her to remindScarff that approval of "request days" should be grantedonly when special occasions were involved such as doc-tors' appointments and family weddings,or when classesfor professional training were being taken;and she urgedScarff to advise the staff of that policy at the earliest op-portunity.As noted above, Scarff did so at the staffmeeting on March 31 Here also,Idiscern no indicationthat the policy was applied in a discriminatorymanner.Indeed, union activist Tucker's rerequest on April 12"forWednesdays off because of church services" was ap-proved promptly by Scarff, and three written requests byHutchins for days off on April 15, May 28, and June 19also received prompt approval even though no reasonsfor the requests were indicated thereon. Also, and asnoted above, Coleman received quick approval of atleast two requests for days off in connection with her ex-tended vacation in June and JulyAnalysisBased on findings heretofore made I conclude that thedischarges of aides Mulder and Coffman,aswell as the"below average"rating given aide Hutchins,had nothingto do with any protected or union activities on theirpart. Indeed,activities of that kind are shown to haveoccurredatTLConly after those adverse actions weretaken.On the other hand, the firings of aides Zabonick,Tucker, andColeman took place after the organizationaldrive began But, as I view the evidence,that disciplinewould have been imposed regardless of the drive or theirrespective involvements.In that regard,and although itisclear thatRespondent opposed unionization as amatter ofpolicy,Idiscern no antiunion animus on thepart of its supervisory personnel.Nor does it appear thatithad a history of dealing less severely with employeesinvolved in similar derelictions.Concerning violations of Section 8(a)(1), I find butone.That occurred on April 1 when Administrator167White and Head Nurse Scarff overreacted when aideTucker entered the facility chanting "Union! Union!Union!" by tellingaides arrivingearly for the secondshift towait in thelobbyinsteadof the breakroom. Theinstructionpatentlywas issuedfor the purpose ofinhibit-ing communicationbetween employees on different shiftsconcerning union matters in anarea of the facility whereunrestricted interaction and dialogueon other mattershad previouslybeenallowed. However, thereisno indi-cation that the instructionwas repeated or that employ-ees were preventedat any subsequenttime fromwaitingin thebreakroomuntil theirshiftsbegan,and those cir-cumstances,coupled withan apparentlack ofantiunionanimus on Respondent'spart,induceme to viewthe inci-dentas an aberrantand deminimis violationfor which aremedialorder would serveno useful purpose.Compare,Pepsi-ColaBottlingCo.,211NLRB 870, 872 (1974);Stumpf Motor Co,208NLRB 431, 433 (1974); andHobart Corp,228 NLRB 907 fn. 3 (1977).Regarding the remaining11violationsof Section8(a)(1) alleged in the complaint,I find that10 are not es-tablishedby creditedevidenceThe 11threlates toWhite's remark toassembledstaff on April 1 that theywere to tell her right away if theunion organizer againappearedin front of the facility;and I findthat it did notcreatea violative "impressionof surveillance of employ-ees'union activities"asalleged becausethey couldexpect to be observed if they chose to converse with theorganizerin full publicview immediatelyoutside of Re-spondent's place of business.SeeMilco, Inc.,159 NLRB812, 814(1966), enfd. 388 F.2d 133 (2d Cir. 1968);Chem-tronics,Inc.,236 NLRB 178 (1978);andEmeneeAccesso-ries, Inc.,267 NLRB 1344 (1983).CONCLUSIONS OF LAWWith the single exception noted above,Respondent isnot shown to have violated the Act as alleged in thecomplaint.[Recommended Order for dismissal omitted from pub-lication.]